By order of April 15, 2010, and pursuant to Gov.Bar R. V(5), this court suspended respondent, Donald James Guernsey, from the practice of law for an indefinite period upon his felony conviction. On December 29, 2010, the Board of Commissioners on Grievances and Discipline filed a certified copy of a judgment entry reversing respondent’s conviction. Upon consideration thereof,
It is ordered by the court that Donald James Guernsey, Attorney Registration No. 0002690, last known business address in Fostoria, Ohio, is reinstated to the practice of law in Ohio pursuant to Gov.Bar R. V(5)(D)(1). It is further ordered that pursuant to Gov.Bar R. V(5)(D)(2), this order does not terminate any disciplinary proceedings that may be pending against respondent.